
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.48


SEPRACOR INC.
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

        Sepracor Inc. (the "Company") does not pay directors who are also
employees of the Company any additional compensation for their service as a
director. The Company does pay its non-employee directors for their service. The
Company provides the following equity-based and cash-based compensation to its
non-employee directors:

•an option to purchase 20,000 shares of common stock upon initial election to
the board, such stock option terminating on the earlier of ten years following
the grant date and one year after the director ceases to serve on the board, and
vesting as to 2,000 shares on the first anniversary of the grant date and as to
20% of the shares annually thereafter;

•an option to purchase 10,000 shares of common stock on the date of each annual
meeting of stockholders following which the director will continue to serve,
assuming he or she has been serving on the board for at least six months, such
stock option terminating on the earlier of ten years after the grant date and
one year after the director ceases to serve on the board, and vesting on the
date which is one business day prior to the next annual meeting of stockholders;

•a grant of 5,000 shares of restricted common stock on the date of each annual
meeting of stockholders following which the director will continue to serve,
assuming he or she has been serving on the board for at least six months, such
grant vesting on the date which is one business day prior to the next annual
meeting of stockholders;

•$45,000 per year for service as a director;

•$2,500 for each meeting of the board attended;

•an additional $8,000 per year for the lead director's service on the board;

•an additional $12,000 per year for a director's service on the audit committee,
other than as chairman;

•an additional $15,000 per year for a director's service as the chairman of the
audit committee;

•an additional $6,000 per year for a director's service on the compensation
committee, other than as chairman;

•an additional $8,000 per year for a director's service as the chairman of the
compensation committee;

•an additional $6,000 per year for a director's service on the nominating and
corporate governance committee, other than as chairman;

•an additional $8,000 per year for a director's service as the chairman of the
nominating and corporate governance committee; and

•expense reimbursement for attending board and committee meetings.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.48

